Citation Nr: 0833266	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-35 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to April 8, 2003, for 
a grant of permanent incapacity for self-support for the 
veteran's child over the age of eighteen.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active service from January 1948 to March 
1971.  He died in May 1993.  The appellant is the veteran's 
child.  

This matter comes before the Board of Veterans' Appeals from 
an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in 
Waco, Texas, which grant a claim of permanent incapacity for 
self-support for the veteran's child over the age of 
eighteen.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In unappealed and final decisions, dated in April 1995, 
November 2000, March 2002, and September 2003, the RO denied 
the appellant's claims for permanent incapacity for self-
support for a child of the veteran over the age of eighteen. 

2.  On April 4, 2004, the appellant submitted a request to 
reopen her claim for permanent incapacity for self-support 
for a child of the veteran over the age of eighteen.


CONCLUSIONS OF LAW

1.  The RO's decisions, dated in April 1995, November 2000, 
March 2002, and September 2003, became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The criteria for an effective date prior to April 8, 
2003, for the grant of permanent incapacity for self-support 
for a child of the veteran over the age of eighteen, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 2004 rating decision, the RO granted the 
appellant's claim of permanent incapacity for self-support 
for a child of the veteran over the age of eighteen.  See 38 
C.F.R. § 3.356 (2007).  The RO assigned an effective date of 
April 4, 2004.  The appellant appealed the issue of 
entitlement to an earlier effective date.  In October 2005, 
the RO assigned an effective date of April 8, 2003.  

The relevant history of this claim is as follows: the 
appellant's birth certificate indicates that she was born in 
December 1976.  The veteran passed away in May 1993.  In June 
1993, the RO granted service connection for the cause of the 
veteran's death.  In June 1994, a claim was filed for the 
appellant's permanent incapacity for self-support.  In April 
1995, the RO denied the claim.  The RO subsequently denied 
the claim again in November 2000, March 2002, and September 
2003.  

On April 7, 2004, the appellant filed another claim, and in 
August 2004, the RO granted the claim.  The RO assigned an 
effective date of April 4, 2004, which it indicated was the 
date of receipt of the appellant's claim (the Board notes 
that in fact, the appellant's claim was received on April 7, 
2004, not April 4, 2004, and that the RO has subsequently 
used the correct date of April 7, 2004 in its documentation).  

The appellant filed a notice of disagreement as to the issue 
of entitlement to an earlier effective date.  She essentially 
asserts that the correct effective date should be 
commensurate with her earliest claim, which was received in 
June 1994, and which was denied by the RO in April 1995.  

In October 2005, the RO granted the earlier effective date 
claim, to the extent that it assigned an effective date of 
April 8, 2003.  Since this action did not constitute a full 
grants of the benefit sought, the issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on a claim reopened after 
final adjudication of compensation or dependence and 
indemnity compensation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).  

The effective date of an award based on new and material 
evidence received after a final disallowance shall be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q)(2).  The effective date of an award of disability 
compensation based on a reopened claim under the provisions 
of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(r).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

Prior to the receipt of the appellant's claim on April 7, 
2004, the RO had denied her claim in April 1995, November 
2000, March 2002, and September 2003.  In each case, there 
was no appeal, and the RO's decisions became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).  In this regard, the RO's 
October 2005 rating decision indicates that it granted the 
earlier effective date claim, to the extent that it assigned 
an effective date of April 8, 2003.  However, there does not 
appear to have been a legal basis for the RO's action.  
Specifically, the October 2005 rating decision states that it 
assigned an earlier effective date because the April 7, 2004 
claim was received "within the appeal period of the 
September 30, 2003 decision."  

The appellant's April 7, 2004 claim does not fulfill the 
criteria for a valid notice of disagreement.  See 38 C.F.R. 
§ 20.201 (2007).  

In the April 7, 2004 claim, the appellant specifically 
stated, "I am reopening my claim."  This claim was 
accompanied by additional evidence which was not previously 
of record.  As the appellant's claim, which was received on 
April 7, 2004, did not express disagreement with the RO's 
September 2003 decision, and does not fulfill the criteria 
for a valid notice of disagreement, and as a timely notice of 
disagreement was never received as to this rating decision, 
it became final.  See 38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.302, 20.1103 (2007).  Therefore, the RO's 
assignment of an effective date of April 8, 2003 appears to 
be earlier than that allowed by law, and there is no legal 
basis upon which to award an effective date prior to April 8, 
2003.  See 38 C.F.R. § 3.400(q)(2), (r); see also Washington 
v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the 
appellant had previously submitted claim applications, which 
had been denied, is not relevant to the assignment of an 
effective date based on a current application."); Wright v. 
Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an 
application that had been previously denied could not 
preserve an effective date for a later grant of benefits 
based on a new application).  Given the foregoing, the claim 
must be denied.  

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
is currently in effect.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  In this case, the appellant 
was afforded VCAA notice in May 2005.  In any event, the 
Board finds that the statute and the regulations are 
inapplicable in this case.  VA's General Counsel has issued a 
decision, which found that under 38 U.S.C. § 5103(a), VA is 
not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  Further, under 38 
U.S.C.A. § 5103A, VA is not required to assist a claimant in 
developing evidence to substantiate a claim where there is no 
reasonable possibility that such aid could substantiate the 
claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  See VAOPGCPREC 5-2004, 69 Fed. Reg. 
59989 (2004); see also Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001) 
(Court held that the VCAA had no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter).  

Here, the appellant does not assert that a claim was filed 
prior to the current effective date, other than in 
association with unappealed and final RO decisions.  As 
previously discussed, these claims were all denied in final 
RO rating decisions, and as a matter of law they may not form 
the basis for an earlier effective date for the benefit in 
issue.  Therefore, in a case such as this, there is no 
additional information or evidence that could be obtained to 
substantiate the claim.

In this case, the Board can identify no further development 
that would avail the appellant or aid the Board's inquiry.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict 
adherence to law does not dictate unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
result in a case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to veteran].

The Board further notes that in an August 2006 letter, the 
appellant was notified of the factors upon which the 
effective date of an award is based.  That letter indicated 
the types of evidence that affects the determination of an 
effective date, and invited the appellant to submit evidence 
or information not previously submitted.  

In summary, the appellant has been accorded ample opportunity 
to present evidence and argument in support of her appeal.  
See 38 C.F.R. § 3.103 (2007).  

ORDER

An effective date prior to April 8, 2003 for permanent 
incapacity for self-support for a child of the veteran over 
the age of eighteen is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


